       Case 1:19-cv-09342-RA-OTW Document 41 Filed 11/13/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                  :
 JOEL PENA                                        :
                        Plaintiff,                :   No. 1:19-cv-09342 (RA) (OTW)
                                                  :
                -against-                         :   STIPULATION AND
                                                  :   PROTECTIVE ORDER
 ADIDAS AMERICA, INC.;                            :
 FOOTLOCKER STORES, INC.;                         :
 STOCKX, LLC; ET AL.                              :
                  Defendants.                     :
                                                  :


       WHEREAS, the Parties having agreed to the following terms of confidentiality, and the
Court having found that good cause exists for the issuance of an appropriately tailored
confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

        ORDERED that the following restrictions and procedures shall apply to the information,
testimony, and documents exchanged by the parties in connection with the pre-trial phase of this
action:

       1.      Any party may designate any document, testimony, or information, in whole or in
               part, as confidential if that party determines, in good faith, that such designation is
               necessary to protect the interests of the party in information that is proprietary, a
               trade secret or otherwise sensitive non-public information. Information and
               documents designated by a party as confidential will be stamped
               “CONFIDENTIAL.”

       2.      The Confidential Information disclosed will be held and used by the person
               receiving such information solely for use in connection with the action.

       3.      In the event a party challenges another party’s designation of confidentiality, the
               parties shall make a good faith effort to resolve the dispute, and in the absence of
               a resolution, the challenging party may seek resolution by the Court. Nothing in
               this Protective Order constitutes an admission by any party that Confidential
               Information disclosed in this case is relevant or admissible. Each party reserves
               the right to object to the use or admissibility of the Confidential Information.

       4.      The parties should meet and confer if any production requires a designation of
               “For Attorneys’ or Experts’ Eyes Only.” All other documents, testimony, or

                                                 1
Case 1:19-cv-09342-RA-OTW Document 41 Filed 11/13/20 Page 2 of 4




      information designated as “CONFIDENTIAL” shall not be disclosed to any
      person, except:

      a.     The requesting party and its licensed attorneys, including in-house
             counsel;
      b.     Employees of such licensed attorneys assigned to and necessary to assist
             in the litigation;
      c.     Consultants or experts necessary to assist in the prosecution or defense of
             the matter and
      d.     The Court (including the mediator, or other person having access to any
             Confidential Information by virtue of his or her position with the Court).

5.    For clarity, Plaintiff will not disclose any of the defendants’ Confidential
      Information to Robert G. Lopez or any non-attorney advisor.


6.    Before disclosing or displaying the Confidential Information to any person, the
      party must:

      a.     Inform the person of the confidential nature of the information or
             documents;
      b.     Inform the person that this Court has enjoined the use of the information
             or documents by him/her for any purpose other than this litigation and has
             enjoined the disclosure of the information or documents to any other
             person; and
      c.     Require each such person to sign an agreement to be bound by this Order
             in the form attached hereto.

7.    Unless otherwise agreed, within thirty (30) days after receipt of the final transcript
      of the deposition of any party or witness in this case, a party or the witness may
      designate as “Confidential” any portion of the transcript that the party or witness
      contends discloses Confidential Information. Unless otherwise agreed, all
      deposition transcripts will be treated as “Confidential” until the expiration of the
      thirty-day period.


8.    The disclosure of a document or information without designating it as
      “confidential” shall not constitute a waiver of the right to designate such
      document or information as Confidential Information. If so designated, the
      document or information shall thenceforth be treated as Confidential Information
      subject to all the terms of this Stipulation and Order.

9.    Any Personally Identifying Information (“PII”) (e.g., social security numbers,
      financial account numbers, passwords, and information that may be used for
                                        2
      Case 1:19-cv-09342-RA-OTW Document 41 Filed 11/13/20 Page 3 of 4




                identity theft) exchanged in discovery shall be maintained by the receiving party
                in a manner that is secure and confidential.

      10.       Pursuant to Federal Rule of Civil Procedure 502, inadvertent disclosure of
                privileged communications shall not constitute a waiver of the privilege in this
                matter provided the parties follow the steps set forth in Rule 502.

      11.       Notwithstanding the designation of information as “confidential” in discovery,
                there is no presumption that such information shall be filed with the Court under
                seal. The parties shall follow the Court’s procedures with respect to filing under
                seal.

      12.       At the conclusion of litigation, Confidential Information and any copies thereof
                shall be promptly (and in no event later than 30 days after entry of final judgment
                no longer subject to further appeal) returned to the producing party or certified as
                destroyed, except that the parties’ licensed attorneys shall be permitted to retain
                their working files on the condition that those files will remain protected.

SO STIPULATED AND AGREED.

/s/ J. David Mayberry                                 /s/ Robert N. Potter
J. David Mayberry                                     Robert N. Potter
Counsel for StockX LLC                                Counsel for adidas America, Inc. and Foot
                                                      Locker Stores, Inc.
/s/ Joel Pena
Joel Pena


SO ORDERED.

                                              ______________________________
                                              Ona T. Wang
                                              United States Magistrate Judge

Dated: New York, New York
        November 13, 2020
       _______________________




                                                  3
       Case 1:19-cv-09342-RA-OTW Document 41 Filed 11/13/20 Page 4 of 4




                                           Agreement



       I have been informed by counsel that certain documents or information to be disclosed to
me in connection with the matter entitled have been designated as confidential. I have been
informed that any such documents or information labeled “CONFIDENTIAL” are confidential
by Order of the Court.

         I hereby agree that I will not disclose any information contained in such documents to
any other person. I further agree not to use any such information for any purpose other than this
litigation.

DATED:



____________________________________



Signed in the presence of:



____________________________________
(Attorney)




                                                4
